John F. Boyle, Jr.,
appeals pro se from a district court judgment that dismissed his civh rights action filed under 42 U.S.C. § 1983. His appeal has been referred to a panel of this court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
In 1990, an Ohio jury convicted Boyle of aggravated murder and abusing a corpse, violations of Ohio Rev.Code §§ 2903.01(A) and 2927.01(B). The testimony at trial indicated that the victim had been buried in the basement of Boyle’s house. He was sentenced to life imprisonment, and that sentence was affirmed on direct appeal.
In his civil rights complaint, Boyle primarily alleged that a prosecutor would not cooperate in recent efforts to have DNA testing performed on a blood sample that had been found in his house prior to trial. Thus, Boyle argued that the defendant violated h'is right to due process, exposed him to cruel and unusual punishment, and denied him the right to present evidence regarding his innocence. The district court dismissed the case on January 8, 2002, and it is from this judgment that Boyle now appeals.
A de novo review of the record shows that Boyle’s case was properly dismissed because he did not allege a cognizable civil rights claim. See 28 U.S.C. § 1915A(b)(l). Instead, Boyle plainly challenged the validity of his criminal convictions and the fact or duration of his continued confinement. Thus, the district court properly found that the exclusive federal remedy for his claims was a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 490, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). A similar bar applies to any monetary claim, as Boyle has not shown that his convictions were reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal, or called into question by a federal writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87,114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Boyle argues that he has no available remedy other than a civil rights action under § 1983. However, “Heck is not made inapplicable ... by the unavailability of habeas relief.” Huey v. Stine, 230 F.3d 226, 230 (6th Cir.2000); accord Schilling v. White, 58 F.3d 1081, 1086-87 (6th Cir. 1995). We also note that Boyle has not raised a cognizable issue under § 1983 insofar as his claims do not implicate the validity of his convictions, as such claims would not rise to the level of a constitu*341tional violation. See Baker v. McCollan, 443 U.S. 137, 142-47, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979); Schilling, 58 F.3d at 1086.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.